Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, pages 7 to 8, and amendments filed February 2, 2022 with respect to claims 1, 10 and 17 have been considered and are persuasive.  Claims 1 to 17 and 20 are allowed with claims 18 and 19 being cancelled.  The terminal disclaimer filed on February 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10928044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Reason for Allowance:  Claim 1 is allowed because the prior art individual or taken as a whole does not teach the driver box having the bottom cover, the light source mounted directly on the bottom cover, the bottom cover connected to the cup housing together forming the container space of the cup housing, the multiple LED modules being disposed in the container space with the driver supplying the driving current to the light source in combination with all other features as claimed in claim 1.  Claims 2 to 17 and 20 depending on claim 1 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Quach Lee/
Primary Examiner, Art Unit 2875